UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7321



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MCKINLEY DAVID LITTLEJOHN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CR-98-234, CA-03-103-2)


Submitted:   December 11, 2003         Decided:     December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


McKinley David Littlejohn, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     McKinley David Littlejohn seeks to appeal the district court’s

judgment denying his 28 U.S.C. § 2255 (2000) motion.      Littlejohn

cannot appeal this order unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).    A § 2255

movant meets this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,    ,

123 S. Ct. 1029, 1039-40 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).       We

have independently reviewed the record and conclude Littlejohn has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2